Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed on January 8, 2021. Claims 1-30 are pending. Claims 1, 11 and 21 are amended.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-4, 6, 7, 10-14, 16, 17, 20-24, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0106790 by Gupta et al (hereafter Gupta), in view of US PGPub 2020/0252404 by Padmanabhan, and further in view of US PGPub 2016/0098462 by George et al (hereafter George).
Referring to claim 1, Gupta discloses a method [Abstract] comprising:
defining a materialized view over a source table [materialized view M1 over base table T, see Fig 1A,B, para 52-53];
modifying the source table for the materialized view [wherein the base table is modified when new data is periodically added to the table, para 18];
identifying that the materialized view is stale with respect to the source table by merging the materialized view and the source table [wherein the materialized view is stale when the materialized view does not accurately reflect all of the data currently in its base tables, para 18], and
causing the materialized view to be refreshed with respect to the source table [wherein the stale materialized view is recomputed or refreshed, para 18; incremental refresh, para 21, 63-74, Fig 2, 3A-D].

Referring to claim 1, while Gupta discloses all of the above claimed subject matter, and also discloses a materialized view defined over a source table [materialized view M1 over base table T, see Fig 1A,B, para 52-53], it remains silent as to: the materialized view over the source table being associated with a first account of a database; defining cross-account access rights to the materialized view for a second account; and sharing the refreshed materialized view to the second account in response to receiving a request from the second account to access the refreshed materialized view, the second account having access to the refreshed materialized view without copying the refreshed materialized view.
However, Padmanabhan teaches analogous art that includes: a materialized view over a source table being associated with a first account of a database; and defining cross-account access rights to the materialized view for a second account [multi-tenant shared ledger that defines permissions for founder orgs as authorized network participants as well as a plurality of partner orgs as authorized network participants to have access to the shared ledger, Abstract; para 157-160]; and sharing the refreshed materialized view to the second account in response to receiving a request from the second account, the second account having access to the refreshed materialized view without copying the refreshed materialized view [wherein all of the authorized network participants have read access to the data stored by the network org via the shared ledger without replicating the data, para 58; wherein the materialized view is updated, para 451; requests received from authorized network participants to interact with the network org and transacting with the shared ledger in fulfillment of the requests, para 58].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materialized view defined over a source to be associated with a first account of a database, to define cross-account access rights to the materialized view for a second account within a shared ledger, and to share the refreshed materialized view to the second account in response to receiving a request from the second account, the second account having access to the refreshed materialized view without copying the refreshed materialized view, as taught by Padmanabhan.
	The ordinary skilled artisan would have been motivated to modify Gupta as above because the shared ledger enables a founder organization to specify exactly which entities may operate as partner organizations and to delegate enhanced administrative privileges to themselves and to other partner organizations through the beneficial nature of the shared ledger without having to replicate any data whatsoever in the fulfillment of the sharing capabilities [Padmanabhan, para 164].

Still referring to claim 1, while the combination of Gupta/Padmanabhan discloses all of the above claimed subject matter, and also discloses sharing the refreshed materialized view to the second account in response to receiving a request from the second account [Padmanabhan, wherein all of the authorized network participants have read access to the data stored by the network org via the shared ledger without replicating the data, para 58; wherein the materialized view is updated (refreshed), para 451]; and that requests are received from the authorized network participants (i.e. second account) [Padmanabhan, requests to interact with the network org and transacting with the shared ledger in fulfillment of the requests, para 58], it remains silent as to the received requests to access the refreshed materialized view.
However, George teaches analogous art that includes receiving requests to access a refreshed materialized view [wherein a query for a materialized view is requested and the query is run against the refreshed materialized view, para 70-76].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the received requests to the shared ledger of Padmanabhan in the combination of Gupta/Padmanabhan with requests to access a refreshed materialized view, as taught by George.
	The ordinary skilled artisan would have been motivated to modify Gupta/Padmanabhan per the above to reduce the number of times that a materialized view is refreshed by refreshing the materialized view just before it is queried rather than each time an update to an underlying table occurs [George, para 70].

Referring to claim 11, the limitations of the claim are similar to those of claim 1 above in the form of a system [Gupta, computer system 600, Fig 6] comprising: at least one processor [Gupta, processor 604, Fig 6]; and a memory device including instructions executed by the processor [Gupta, Main memory 606, ROM 608, Fig 6]. As such, claim 11 is rejected for the same reasons as claim 1 above.

computer-readable medium comprising instructions [Gupta, computer storage device 610, Fig 6, para 129-132] executed by at least one processor [Gupta, processor 604, Fig 6]. As such, claim 21 is rejected for the same reasons as claim 1 above.

Referring to claims 2, 12 and 22, the combination of Gupta/Padmanabhan/George discloses granting the cross-account access rights to a share object to the second account such that the second account has access to the share object without copying the share object [Padmanabhan, all authorized network participants have read access to data via shared ledger without replicating the data, para 58].

Referring to claims 3, 13 and 23, the combination of Gupta/Padmanabhan/George discloses that the share object has a first unique name, the first account has a second unique name, and second account references the share object based at least in part on a combination of the first unique name and the second unique name [Padmanabhan, materialized view provided for every one of authorized network participants e.g. founders and partners and SQL transactions processed against materialized views, para 172-176; unique network ID assigned to each participant, data in shared ledger partitioned and/or referenced by network ID e.g. Amex, Chevron, para 174-175].

Referring to claims 4, 14 and 24, the combination of Gupta/Padmanabhan/George discloses that the share object includes a list of references to different accounts from the first account, the different accounts include at least the second account [Padmanabhan, metadata written to shared ledger defining the authorized network participants for the network org and the permissions defined for each of the partner orgs, para 58].

Referring to claims 6, 16 and 26, the combination of Gupta/Padmanabhan/George discloses that the first account adds a third account to the list of references, or removes a fourth account from the list of references [Padmanabhan, add or remove participants, para 132-133].

Referring to claims 7, 17 and 27, the combination of Gupta/Padmanabhan/George discloses that the share object comprises a column of data across one or more tables, and the cross-account access rights are granted to the share object such that one or more other accounts generate, view, or update the materialized view over data in the share object [Padmanabhan, materialized view provided for each of the authorized network participants which allows SQL transactions to be processed against the materialized view from the perspective of the participants, para 173].

Referring to claims 10, 20 and 30, the combination of Gupta/Padmanabhan/George discloses that the share object includes a cross-account grant between the first account and the second account, and the second account, with an activated role associated with the second account, uses the cross-account grant to access data in the first account by running a query directed to the data in the first account [Padmanabhan, common pool of data is able to be referenced by partner orgs CRM data flow, para 171; SQL transactions processed against materialized views, para 173; data is partitioned by network id permits data specific to one or more specified network participants to be referenced, para 174].

Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Padmanabhan, in view of George, as applied to claims 4, 14 and 24 above and further in view of US Patent 6,741,997 issued to Liu et al (hereafter Liu).
Referring to claims 5, 15 and 25, the combination of Gupta/Padmanabhan/George discloses all of the above claimed subject matter and also discloses that the second account runs a first command to list at least one share object including the share object [Padmanabhan, materialized view provided for every authorized network participant to then allow SQL transactions to be processed again materialized view from the participants perspective, para 173]. 
However, it remains silent as to a second command to import the share object.
However Liu teaches analogous art that includes a second command to import a share object [IMPORT utility for object instantiation in materialized views, col. 10, lines 20-26; Fig 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materialized view commands of Gupta/Padmanabhan/George to include a command to import a share object, as taught by Liu.
	The ordinary skilled artisan would have been motivated to modify Gupta/Padmanabhan/George as above to enable easier object instantiation.

Claims 8, 9, 18, 19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Padmanabhan, in view of George, as applied to claims 2, 12 and 22 above and further in view of US PGPub 2008/0071785 by Kabra et al (hereafter Kabra).
Referring to claims 8, 18 and 28, the combination of Gupta/Padmanabhan/George discloses all of the above claimed subject matter and also discloses that the share object includes a particular role [Padmanabhan, hierarchical role model, users have permission levels to access applications, data and database information accessible by a lower permission level user by not access to certain applications, database information and data accessible to a user at a higher permission level, para 533].
However, it remains silent as to the particular role including a grant to a particular database, a grant to a schema, or a grant to a particular table.
However, Kabra teaches analogous art that includes a particular role including a grant to a particular database, a grant to a schema, or a grant to a particular table [select grant statement for user id of a current database user references orders table, para 46-48]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hierarchical role model of Padmanabhan in the combination of Gupta/Padmanabhan/George to include a particular role including a grant to a particular database, a grant to a schema, or a grant to a particular table, as taught by Kabra.
	The ordinary skilled artisan would have been motivated to modify the combination of Gupta/Padmanabhan/George as above because providing a grant would allow for fine-grained access control [Kabra, para 45].

the grant to the particular database and the grant to the schema is a usage grant, and the grant to the particular table is a select grant [Kabra, select grant statement for user id of a current database user of orders table, para 46-48].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167